 



Exhibit 10.8(k)
ELEVENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS ELEVENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
June 1, 2006 (this “Amendment”), is entered into among TRM Inventory Funding
Trust (“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”)
and as Servicer (in such capacity, “Servicer”), Autobahn Funding Company LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended, the “Agreement”); and
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2. Amendments to Agreement. Effective as of Effective Date (as defined
in Section 3 below), the Agreement shall be amended as follows:
     2.1 Section 1.06 of the Agreement is hereby amended to add the following
sentence to the end of such Section 1.06:
The Borrower, the Collateral Agent, the Administrative Agent and the Lender
acknowledge and agree that any ATM Fees and all proceeds thereof withdrawn or
transferred by or on behalf of TRM ATM from the ATM Fee Settlement Account in
accordance with the provisions of this Agreement and any ATM Fees and all
proceeds thereof released to TRM ATM by the Collateral Agent from the ATM Fee
Settlement Account following the occurrence of an Event of Default or Servicer
Event of Default shall be automatically released from the security interest
granted by TRM ATM in such ATM Fees and all proceeds thereof upon such
withdrawal, transfer or release, as applicable. The Collateral Agent,
Administrative Agent and Lender acknowledge that (i) notwithstanding any deposit
of ATM Fees into the ATM Fee Settlement Account (which is held in the name of
the Collateral Agent), TRM ATM shall retain ownership of such ATM Fees until
such ATM Fees are applied in accordance with this Agreement, and (ii) TRM ATM
has informed them that it has granted a subordinated Lien in its right, title
and interest in the ATM Fees to

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill, Inc., as agent (“Wells”) as permitted by Section 7.04(d),
including all rights of TRM ATM under this Agreement with respect to such ATM
Fees.
          3. Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment, duly executed by all parties hereto.
          4. Representations and Warranties. Each of the Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date, (b) the execution
and delivery by such Person of this Amendment and the performance by such Person
of its obligations under the Agreement, as amended hereby (as so amended, the“
Amended Agreement”), (i) are within the powers of such Person, (ii) have been
duly authorized by all necessary action on the part of such Person, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with (A) any provision of law or the certificate of
incorporation or by-laws or other organizational documents of such Person or (B)
any agreement, judgment, injunction, order, decree or other instrument binding
on such Person and (c) the Amended Agreement is the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms.
          5. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement, ” “hereof, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          8. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, theAgreement or any provision hereof or thereof.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to he executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            TRM INVENTORY FUNDING TRUST
      By:   Wilmington Trust Company, not in its individual capacity, but solely
as Owner Trustee
      By:   /s/ Christopher J. Slaybaugh         Name:   Christopher J.
Slaybaugh        Title:   Senior Financial Services Officer        TRM ATM
CORPORATION
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien       
Title:   Chief Financial Officer        AUTOBAHN FUNDING COMPANY LLC
      By:   DZ Bank AG, Deutsche Zentral
Genossenschaftsbank Frankfurt am Main,
as its attorney- in- fact
      By:   /s/ Sandeep Srinath         Name:   Sandeep Srinath        Title:  
Vice President            By:   /s/ Christian Haesslein         Name:  
Christian Haesslein        Title:   Assistant Vice President        DZ BANK AG,
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, as Administrative Agent
and Liquidity Agent
      By:   /s/ Sandeep Srinath         Name:   Sandeep Srinath        Title:  
Vice President            By:   /s/ Christian Haesslein         Name:  
Christian Haesslein        Title:   Assistant Vice President     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Assistant Vice President     

 